Case 19-01069-JMM         Doc 163     Filed 06/04/20 Entered 06/04/20 13:19:01             Desc Main
                                     Document     Page 1 of 4




 Robert A. Faucher (ISB #4745)
 Philip J. Griffin (ISB #11093)
 HOLLAND & HART LLP
 800 West Main Street, Suite 1750
 P.O. Box 2527
 Boise, Idaho 83701-2527
 Telephone: (208) 342-5000
 Facsimile: (208) 343-8869
 Email: rfaucher@hollandhart.com
           pjgriffin@hollandhart.com

 Attorneys for BrunoBuilt, Inc.

                      IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF IDAHO

 In re:                                               Case No. 19-01069-JMM

 WILLIAM E. DEMPSEY, II and                           Chapter 11
 AMY D. DEMPSEY,

                         Debtors.

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

          PLEASE TAKE NOTICE that, in addition to Robert A. Faucher, Philip J. Griffin of the law

 firm of Holland & Hart LLP hereby enters an appearance in this case on behalf of BrunoBuilt, Inc.

 (“Creditor”), and requests:

          1.     That he be provided with copies of all documents or pleadings filed in the case;

          2.     That he be included in the master mailing list as an attorney for Creditor; and

          3.     That he be provided with copies of all notices as provided by Rule 2002 of the

 Federal Rules of Bankruptcy Procedure.




 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE - 1
Case 19-01069-JMM         Doc 163     Filed 06/04/20 Entered 06/04/20 13:19:01              Desc Main
                                     Document     Page 2 of 4




        All mailings should be addressed as follows:
                                Robert A. Faucher
                                Philip J. Griffin
                                Holland & Hart LLP
                                P.O. Box 2527
                                Boise, ID 83701
                                Email: rfaucher@hollandhart.com
                                        pjgriffin@hollandhart.com

        Neither this Notice of Appearance nor any subsequent appearance, pleading, claim, proof

 of claim, document, suit, motion, nor any other writing or conduct shall constitute a waiver of

 Creditor’s rights including, but not limited to:

        1.       The right to have any and all final orders in any and all Stern and non-core

 matters entered only after de novo review by a United States District Court Judge;

        2.       The right to trial by jury in any proceeding as to any and all matters so triable

 herein, whether or not the same be designated legal or private rights, or in any case, controversy,

 or proceeding related hereto, notwithstanding the designation or not of such matters as “core

 proceedings” pursuant to 28 U.S.C. § 157(b)(2), and whether such jury trial right is pursuant to

 statute or the United States Constitution;

        3.       The right to have the reference of this matter withdrawn by the United States

 District Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

        4.       All other rights, claims, actions, defenses, setoffs, recoupments, or other matters

 to which Creditor is entitled under any agreements at law or in equity or under the United States

 Constitution.

        All of the above rights are expressly reserved and preserved by Creditor without

 exception and with no purpose of confessing or conceding jurisdiction in any way by this filing

 or by any other participation in these matters.




 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE - 2
Case 19-01069-JMM    Doc 163    Filed 06/04/20 Entered 06/04/20 13:19:01      Desc Main
                               Document     Page 3 of 4




      DATED this 4th day of June 2020.

                                         HOLLAND & HART LLP

                                         By /s/ Philip J. Griffin
                                            Robert A. Faucher, of the firm
                                            Philip J. Griffin, for the firm

                                            Attorneys for BrunoBuilt, Inc.




 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE - 3
Case 19-01069-JMM       Doc 163     Filed 06/04/20 Entered 06/04/20 13:19:01         Desc Main
                                   Document     Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of June, 2020, I filed the foregoing
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Holly Roark                                         •   holly@roarklawboise.com
 ROARK LAW OFFICES
 950 Bannock Street, Suite 1100
 Boise, ID 83702
 Telephone: (208) 536-3638
 Attorneys for Debtors

 Brett R. Cahoon                                     •   ustp.region18.bs.ecf@usdoj.gov
 Office of the U.S. Trustee
 720 Park Blvd., Suite 220
 Boise, ID 83712
 Telephone: (208) 334-1300

 Mark B. Perry                                       •   mbp@perrylawpc.com
 Trevor L. Hart                                      •   tlh@perrylawpc.com
 PERRY LAW, P.C.
 P.O. Box 637
 Boise, ID 83701-0637
 Telephone: (208) 338-1001
 Attorneys for Washington Trust Bank

 Jesse A. P. Baker                                   •   ecfidb@aldridgepite.com
 ALDRIDGE PITE, LLP
 4375 Jutland Drive, Suite 200
 P.O. Box 17933
 San Diego, CA 92177-0933
 Telephone: (858) 750-7600
 Facsimile: (619) 590-1385
 Attorneys for Bank of America (NC)


                                            /s/ Philip J. Griffin
                                            Philip J. Griffin
                                            for HOLLAND & HART LLP
 14778053_v1




 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE - 4
